Case 2:19-cv-03586-R-JC Document 9 Filed 05/06/19 Page 1 of 4 Page ID #:23




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA

DANIEL KISSICK

             Plaintiff(s),
                                        CASE NO:
     v.
                                        2:19−cv−03586−R−JC
SYNERGETIC COMMUNICATIONS CORP.

                                        ORDER RE: NOTICE TO
                                        COUNSEL
            Defendant(s).




 READ CAREFULLY: FAILURE TO COMPLY MAY LEAD TO SANCTIONS


     This case has been assigned to the calendar of Judge Manuel L. Real.
     Counsel are advised that the Court expects strict compliance with the
 provisions of the Local Rules and the Federal Rules of Civil Procedure.
 NONCOMPLIANCE MAY LEAD TO THE IMPOSITION OF SANCTIONS
 WHICH MAY INCLUDE THE STRIKING OF PLEADINGS AND ENTRY
 OF JUDGMENT OR DISMISSAL OF THE ACTION.



     The attention of counsel is particularly directed to Local Rule 16.
 Counsel should also be guided by the following special requirements when
 litigating cases assigned to Judge Real:

             1. INTERROGATORIES: See Local Rules.
             2. MOTIONS: Motions shall be heard on the first and third
 Monday of each month at 10:00 A.M., unless otherwise ordered by the Court.
Case 2:19-cv-03586-R-JC Document 9 Filed 05/06/19 Page 2 of 4 Page ID #:24
 NOTICE TO COUNSEL                                                        PAGE 2


 If the Monday is a national holiday, the succeeding Tuesday shall be the
 motion day. Counsel do not need to contact the Court in this regard, as there
 is no need to reserve dates.
             3. EX PARTE APPLICATIONS: No hearing will be held unless
 deemed necessary by the Court; if the Court requires a hearing, the clerk will
 contact the parties and inform them of the date and time. In the moving
 papers' declaration of notification, the declarant shall state whether or not the
 application is opposed; if opposed, the declarant shall state that the opposing
 party was informed that it has twenty−four (24) hours from receipt of the
 papers to file its opposition. The matter will then stand submitted.
             4. CONTINUANCES: Counsel requesting a continuance must
 submit a stipulation with a detailed declaration as to the reason for the
 requested continuance or extension of time, together with a proposed order.
 Stipulations, including those for second and subsequent extensions of time
 to respond to the complaint, are effective ONLY when approved by this
 Court. Any stipulation not in compliance with this order or the Local Rules
 will automatically be denied without further notice to the parties.
             5. CONFORMED COPIES: Parties will receive conformed
 copies through the Court's CM/ECF e−filing system; or by mail, if applicable.
             6. REMOVED ACTIONS: Any answers filed in state court must
 be refiled in this Court as a supplement to the petition. Any pending motions
 must be renoticed in accordance with Local Rule 7.
             7. WAIVED LOCAL RULES: (Local Rule 16−15): Settlement
 conferences are NOT mandatory; if the parties mutually agree to the holding
 of a settlement conference, they shall contact the clerk. (Local Rule 7−3):
 parties are NOT obligated to meet and confer, or file a declaration in
Case 2:19-cv-03586-R-JC Document 9 Filed 05/06/19 Page 3 of 4 Page ID #:25
 NOTICE TO COUNSEL                                                       PAGE 3


 connection thereto, for the purposes of preparing and filing dispositive
 motions (to dismiss, summary judgment, etc).
              8. FEDERAL RULE 26(f): This Court requires the following,
 and counsel are ORDERED to follow this outline: 30 days after the first
 appearing defendant, the parties shall hold an early meeting, in person, for
 the purpose of making initial disclosures. Plaintiff's counsel shall have the
 duty of scheduling the meeting. The parties shall then file a Joint Report of
 Early Meeting within 14 days of the holding of the Early Meeting of Counsel.
 Counsel are informed that approximately 30 days after receipt of the Joint
 Report, this Court shall issue an Order setting the dates of the Final Pre−Trial
 Conference, and the Trial of the action. This Court shall not set a "scheduling
 conference" or issue a "scheduling order" other than as set out previously
 in this section.
              9. MANDATORY COPIES OF E−FILED DOCUMENTS:
 Mandatory copies are not accepted in chambers. Copies of all e−filed
 documents shall be delivered either to the civil intake section clearly marked
 as a courtesy copy, placed in the courtesy copy in−box outside of chambers or
 sent to the Court via overnight mail, within twelve (12) court business hours
 of the time the document was e−filed. The courtesy copy shall be blue−backed
 and double−hole punched.
              10. WORD/WORDPERFECT PROPOSED ORDERS, JUDGMENTS
 OR ANY OTHER SIGNATURE ITEMS: A Microsoft Word or WordPerfect
 copy of any proposed document requiring a signature shall and must be e−mailed
 to the generic chambers e−mail address (r_chambers@cacd.uscourts.gov).
 The subject line of the e−mail shall be in the following format: court's divisional
 office, year, case type, case number, judge's initials and filer (party) name
Case 2:19-cv-03586-R-JC Document 9 Filed 05/06/19 Page 4 of 4 Page ID #:26
 NOTICE TO COUNSEL                                                         PAGE 4


 [e.g., 2:09 CV 09876 R (Plaintiff or Defendant's name)].
             11. NOTICE OF THIS ORDER: Counsel for plaintiff, or plaintiff,
 if appearing on his or her own behalf, is responsible for promptly serving this
 notice on defendant's counsel, and filing a proof of service with the notice
 attached as an exhibit with the Court. If this case came to the Court via a
 Noticed Removal, this burden falls to the removing defendant.




Date: May 6, 2019
                                            Manuel L. Real
                                            United States District Judge
